Citation Nr: 0516851	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  00-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION


The veteran served on active duty from March 1974 to May 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied, in pertinent part, 
the benefit sought on appeal.  The June 1997 rating decision 
also granted service connection for status-post hiatal hernia 
repair and perforation of the anterior esophagus, tight 
gastroesophageal junction, and gastroesophageal reflux (10 
percent).  

The March 2000 statement of the case addressed the issues of 
service connection for the following: residuals of surgery to 
lungs and pancreas; left elbow disability, right ankle 
disability, conjunctivitis, removal of mole, chest wall pain, 
and adjustment disorder with mixed emotional features.

In August 2000, the veteran presented testimony before a 
Decision Review Officer sitting at the RO.  The transcript is 
associated with the claims folder and has been reviewed.

In October 2003, the Board increased the veteran's evaluation 
for status-post hiatal hernia repair to 30 percent, remanded 
the issue of service connection for a psychiatric disability, 
and denied service connection for the remaining issues that 
were appealed.  Thus, the only issue currently in appellate 
status is the issue noted on the title page of this decision.  

In July 2004, the Board remanded the case for further 
development.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Resolving doubt in the veteran's favor, the veteran's 
depressive disorder had its onset in service or is related to 
in-service surgery.  


CONCLUSION OF LAW

A depressive disorder was incurred during active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  
The Board finds that VA has fully satisfied its duties of 
notice and assistance with respect to the service connection 
claim and that sufficient evidence is of record to decide 
that claim.  If there were any deficiency of notice or 
assistance, it would not be prejudicial to the veteran, given 
the favorable nature of the Board's decision with regard to 
this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  No further assistance in developing the facts 
pertinent to the issue is required.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in- service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Current VA medical evidence shows a diagnosis of an acquired 
psychiatric disability (depressive disorder), thereby 
satisfying the first element of the veteran's service 
connection claim (see November 2004 examination report).  
Prior to that, the veteran was diagnosed with an adjustment 
disorder with mixed emotional features during a July 1996 VA 
examination.  

There must also be evidence that an injury or disease was 
incurred in service.  Service medical records do not reflect 
that he had an acquired psychiatric disability in service.  
However, service medical records show that the veteran 
suffered from a long-standing symptomatic hiatal hernia and 
gastrointestinal esophageal reflux.  Consequently, he 
underwent Nissen fundoplication surgery.  During the 
procedure, a nasogastric (NG) tube, which was inserted into 
his abdomen, perforated the distal portion of his esophagus.  
During his December 1995 retirement examination, the veteran 
reported being depressed and worried about his health; no 
psychiatric diagnoses were rendered.

One month following his discharge from service, the veteran 
filed a claim for VA compensation, asserting, in pertinent 
part, that he had a nervous condition and memory loss, which 
he related to surgical complications.  

As for the third element of a service-connection claim, 
requiring medical evidence linking the current psychiatric 
disability to service, the Board acknowledges the favorable 
opinion provided by the November 2004 VA examiner.  That 
examiner, diagnosed the veteran with depressive disorder, not 
otherwise specified, and opined that significant iatrogenic 
health problems, as reported by the veteran, could as likely 
as not contribute to his depression.  The examiner further 
stated that the veteran's symptoms of depression appear to be 
related, in part, to events that occurred during his military 
service.  The examiner observed that the veteran's anger, due 
to the complications following hernia surgery, appeared to 
worsen following his retirement from the service.

The medical evidence of record does not substantiate the 
veteran's claim regarding perforation of his lungs and 
pancreas.  In this regard, as discussed above, the Board 
denied service connection for residuals of surgery to the 
lungs and pancreas in October 2003.  Nevertheless, given the 
evidence showing the in-service esophageal perforation which 
occurred as the NG tube was being inserted into the abdomen, 
his claims of depression and worry on his retirement 
examination, his claim of nervous problems related to service 
one month following service discharge, the November 2004 
examiner's opinion relating the veteran's current depression, 
at least in part, to the in-service surgical complication, 
and resolving doubt in the veteran's favor, the Board 
concludes that compensation should be awarded for a 
depressive disorder.  


ORDER

Service connection for a depressive disorder is granted.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


